On appeal by the City of New York from, so much of a final decree as contains awards for Damage Parcels numbers C-4 and C-7, decree modified on the facts by reducing the award for Damage Parcel C-4 from $4,000 to $2,500, and for Damage Parcel C-7 from $13,500 to $8,500. As so modified, the decree, insofar as appealed from, is unanimously affirmed, without costs. Findings of fact inconsistent herewith are reversed. On all the credible evidence, the awards, as modified, constitute the fair value of the improvements and. of the rental value of the land for four months, as of the time of vesting on August 19, 1942. Present — Hagarty, Acting P. J., Carswell; Adel, Lewis and Aldrich,- JJ.